Citation Nr: 1636313	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  10-49 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial rating in excess of 50 percent prior to May 14, 2014, and in excess of 70 percent thereafter, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from June 1966 to February 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

Although the Veteran initially requested a videoconference hearing before the Board in his December 2010 Substantive Appeal, he withdrew that request several times in communications dated in April 2013, September 2013, and November 2013.

When this case was before the Board in April 2014, it was remanded for further development and adjudicative action.


REMAND

The Veteran's claim was last adjudicated by the agency of original jurisdiction (AOJ) in an October 2014 Supplemental Statement of the Case.  At that time, the record only contained VA treatment records dated through March 2014.  Since then, additional VA treatment records dated through December 2014, which include several mental health treatment notes, have been associated with the evidence of record but have not yet been considered by the AOJ in the first instance.  The Veteran has not waived his right to have this evidence initially considered by the AOJ.  Therefore, a remand for that purpose is required.

Additionally, the Veteran has received weekly group therapy at the Martinsburg Vet Center since approximately 2002 and the evidence of record only contains his Vet Center records through January 2010.  As these records are pertinent to the Veteran's claim on appeal, a remand is required to request outstanding records from January 2010 to the present.  Although Vet Centers are part of VA, their records are kept separately from regular VA medical treatment records and must be requested directly from the specific Vet Center facility, accompanied by a medical authorization form signed by the Veteran.  Accordingly, the Veteran must be provided with a medical authorization form to complete, sign, and return to VA, so that VA may request these records on his behalf.

While this case is in remand status, development to obtain any additional outstanding medical records pertinent to the claim should be completed, to include all VA treatment records from December 2014 to the present.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  The RO or the AMC should send a letter to the Veteran and request that he complete, sign, and return a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the Martinsburg Vet Center where he receives counseling so that the RO or AMC may attempt to obtain the counseling records.  If the Veteran submits a VA Form 21-4142 that is insufficient for further action, he should be notified, and any such notification should be properly documented in the claims file.

Upon receipt of a valid VA Form 21-4142, the RO or the AMC must attempt to obtain the Veteran's Martinsburg Vet Center records and, upon receipt, must associate them with the evidence of record.  The RO or AMC must make as many requests as are necessary to obtain these records and may only cease to do so when advised that the requested records do not exist or the custodian does not have them.  See 38 C.F.R. § 3.159(c)(2) (2016).  If the RO or AMC concludes that the records do not exist or that further attempts to obtain them would be futile, the Veteran must be provided with the required regulatory notice informing him of such.  See 38 C.F.R. § 3.159(e) (2016).

2.  The RO or AMC should undertake appropriate development to obtain any additional outstanding medical records pertinent to the Veteran's claim, to include all VA treatment records from December 2014 to the present.

3.  The RO or the AMC should also undertake any other development it deems to be warranted.

4.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


      (CONTINUED ON NEXT PAGE)

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

